PER CURIAM.
There is no appeal from the order denying the motion for a new trial, and, under the settled practice, this brings up for review only exceptions. The exceptions relating to rulings upon evidence, which are three in number, upon examination we do not regard as tenable or in any way .affecting the verdict. The only exception, - other than those upon questions of evidence, is to the denial of the motion for a new trial, which brings up no question before us for review. The judgment appealed from therefore should be affirmed, with costs.